Citation Nr: 0733769	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which, in pertinent part, 
denied service connection for the above conditions.  

In August 2007, the veteran provided testimony at a hearing 
before the undersigned at the Pittsburgh RO.  A transcript of 
the hearing is of record.

The Board notes that during the veteran's August 2007 
hearing, he raised the claim of entitlement to an increased 
rating for his service-connected low back disability with 
complaints of radiating pain and sciatic nerve involvement.  
This claim is referred to the originating agency for the 
appropriate action.


FINDINGS OF FACT

1.  Chronic bilateral knee disability was not present within 
one year following the veteran's separation from active duty, 
the occurrence or aggravation of bilateral knee arthritis 
during service may not be presumed, and the veteran's current 
bilateral knee disability is not etiologically related to 
service or a service-connected disability.   

2.  Chronic bilateral hip disability was not present within 
one year following the veteran's separation from active duty, 
the occurrence or aggravation of bilateral hip arthritis 
during service may not be presumed, and the veteran's current 
bilateral hip disability is not etiologically related to 
service or a service-connected disability.   
CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disability was not incurred 
or aggravated during service, may not be presumed to have 
been incurred in service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The veteran's bilateral hip disability was not incurred 
or aggravated during service, may not be presumed to have 
been incurred in service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the veteran's claim for service 
connection was received by the RO in May 2004.  At that time, 
the veteran stated that his bilateral knee and hip 
disabilities were secondary to his service-connected back 
disability.  In a letter issued in June 2004, prior to the 
initial adjudication of the claims, the veteran was notified 
of the evidence needed to substantiate his claims for 
secondary service connection.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  With respect to the fourth element, 
the May 2005 VCAA letter contained a notation that the 
veteran should provide VA with all pertinent evidence in his 
possession.

In his December 2004 notice of disagreement, the veteran 
argued that his bilateral knee and hip disabilities were 
incurred as a result of an in-service motor vehicle accident.  
While the veteran was not provided another VCAA notification 
letter specifically describing the information and evidence 
needed to substantiate a claim for direct service connection, 
the Board notes that during the veteran's August 2007 
hearing, he was informed by the undersigned Veterans Law 
Judge that he should submit medical evidence of a nexus 
between his active duty service and his current disabilities.  
In addition, through the arguments advanced by his own 
statements and through his representative that his bilateral 
knee and hip disabilities are related to an in-service event, 
the veteran has demonstrated actual knowledge of the 
requirements for establishing direct service connection.  
Dalton v. Nicholson, 21 Vet.App. 23 (2007) (further VCAA 
notice was not required where vet through his attorney rep 
demonstrated actual knowledge of evidence needed to 
substantiate the claim prior to RO re-adjudication).  
Therefore, any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
The veteran was notified of the first three elements of the 
Dingess notice by the May 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claims until July 2007, 
since the claims are being denied, no disability rating or 
effective dates will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from various 
federal agencies such as the Social Security Administration 
(SSA) and multiple VA Medical Centers (VAMC).   

The Board notes that while the veteran has not been provided 
a VA examination with respect to his claims for direct and 
secondary service connection, the Board finds that an 
examination is not necessary in this case.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  The Court has 
held that the threshold for getting an exam is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the medical evidence of record establishes that the 
veteran currently has bilateral knee and hip disabilities, 
the veteran has not submitted competent evidence that his 
knee or hip disabilities may be associated with service.  
Although a claimant's statements may sometimes be enough to 
satisfy this element, the veteran has not reported a 
continuity of symptomatology following his period of active 
duty service more than forty years ago, and there is no other 
competent evidence that his current disabilities may be 
related to service.  As the record also contains sufficient 
information to make a decision on the veteran's claims, the 
Board finds that a VA examination is not necessary in this 
case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his bilateral knee and bilateral 
hip disabilities were incurred as a result of an in-service 
motor vehicle accident, or in the alternative, that they are 
the result of his service-connected low back disability.  
Service medical records show that the veteran was involved in 
a car accident in November 1963.  While he complained of pain 
in his left leg and bilateral hip pain following the 
accident, his records contain no findings of chronic 
bilateral knee or hip disorders.  In addition, the report of 
examination for discharge in April 1965 shows that the 
veteran's lower extremities were found to be normal upon 
clinical examination.  

The post-service medical evidence of record shows that the 
veteran first complained of hip pain in January 1971, five 
years after his separation from active duty service.  X-rays 
of his hips from the VAMC were normal, and the veteran did 
not report any hip or knee pain during a January 1971 VA 
examination.  

Outpatient treatment records from the VAMC show that the 
veteran had no other medical treatment pertaining to his hips 
or knees until September 1998 when he complained of hip pain.  
As in 1971, X-rays of his hips were normal with no 
abnormalities.  He was provided a cane for his hip pain in 
October 1998 and started physical therapy in December 1998.  
A year later, in October 1999, the veteran complained of low 
back pain that occasionally radiated to his left hip.  

With respect to the veteran's bilateral knee disabilities, he 
was diagnosed with left chondromalacia patellae and possible 
early arthritis in July 2003.  In August 2003, he reported to 
his physician that his left knee pain had begun a few weeks 
prior.  Similarly, in February 2004, the veteran stated that 
he had experienced knee pain since September 2003 and his 
doctor believed the pain originated from the left hip.  

In August 2004 the veteran was diagnosed with osteoarthritis 
of his bilateral hips and knees and in May 2005 was noted to 
have significant degenerative joint disease of his right 
knee.    

Although the post-service medical evidence of record shows 
that the veteran currently has bilateral knee and hip 
disabilities, there is no post-service medical evidence of 
these disorders until many years after the veteran's 
discharge from service or of a nexus between the disabilities 
and his military service or his service-connected low back 
disorder.  In addition, the veteran has not clearly reported 
a continuity of symptomatology since service.  While he first 
complained of hip pain in January 1971, there is a more than 
twenty five year gap before his next treatment for hip pain.  
Furthermore, the veteran was not diagnosed with a bilateral 
knee or bilateral hip disability until August 2004, more than 
forty years after his separation from active duty service.  

In essence, the only evidence in support of the veteran's 
claim for direct or secondary service connection for 
bilateral knee or bilateral hip disabilities is his own 
statements.  This is not competent evidence of an alleged 
nexus between his disabilities and service or his service-
connected low back disability since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claims, and 
they are therefore, denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected low 
back disability, is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected low 
back disability, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


